IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,027-01


EX PARTE RAYMOND CASTNER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 465169 IN THE 180TH DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and
sentenced to thirty-five years' imprisonment. He did not appeal his conviction.
	Applicant contends that he was denied due process at his parole revocation hearing and that
the Parole Division relied on hearsay evidence to revoke his parole. On April 23, 2010, the trial court
made findings of fact and conclusions of law and recommended that we deny relief. These findings
of facts and conclusions of law did not fully address all fact issues necessary to the resolution of
Applicant's claims. Nonetheless, we have undertaken an independent review of all the evidence in
the record. Based on the trial court's findings of fact and conclusions of law as well as this Court's
independent review of the entire record, we deny relief.


Filed: June 16, 2010
Do not publish